Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Ryu US20210116958A1 in view of Mi  KR20150116622A.
 	Regarding claim 1, Ryu teaches a display device (fig. 4) comprising: a display panel (10); a frame (20) positioned behind the display panel (10); a plate (inner plate of 20; [0060]) positioned between the display panel (10) and the frame (20); and a first adhesive member (40) disposed between (see fig. 4) the display panel (10) and the plate (inner plate of 20) and coupled both to the display panel (10) and to the plate (inner plate of 20).
However, Ryu does not explicitly disclose wherein the plate comprises: a body facing the display panel; and a depressed portion, which is depressed rearwards from the body and to which the first adhesive member is coupled.
Mi teaches wherein the plate (700; fig. 14) comprises: a body (body 710a) facing the display panel; and a depressed portion (depressed portions 710a), which is depressed rearwards (see figs. 14) from the body (body 710a) and to which the first adhesive member (710b; [0094] or 720) is coupled for the purpose of effectively performing the heat dissipation without degrading the thermal conductivity in the vertical direction of the heat dissipation sheet ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Ryu to incorporate the heat dissipation structure as taught by Mi for the purpose of effectively performing the heat dissipation without degrading the thermal conductivity in the vertical direction of the heat dissipation sheet ([0052]).
Regarding claim 2, Ryu and Mi teach the display device according to claim 1, Mi further teaches wherein the depressed portion (depressed portions 710a) comprises a plurality of depressed portions (see fig. 14), which are spaced apart from each other with the body (body 710a) interposed therebetween (see fig. 14).
Regarding claim 3, Ryu and Mi teach the display device according to claim 1, Mi further teaches wherein a front surface (top, 710a) of the body (body 710a) is positioned behind a front surface (top surface, 710b) of the first adhesive member (710b; [0094]) so as to be rearwardly spaced apart from a rear surface (above top surface of 700) of the display panel ([0003]-[0004]).
Regarding claim 4, Ryu and Mi teach the display device according to claim 3, however Figure 14 of Mi does not explicitly disclose wherein the front surface of the body is positioned between the front surface of the first adhesive member and a rear surface of the first adhesive member.
Figures 1 and 13 of Mi teach wherein the front surface (top of 610) of the body (610) is positioned between the front surface (top adhesive surface of 610) of the first adhesive member (adhesive surface of 610; [0004], [0095]) and a rear surface (bottom surface of 610) of the first adhesive member (adhesive surface of 610; [0004], [0095]) for the purpose of  implementing an appropriate adhesive force with the heat radiation target by varying the shape and the adhesive area of the adhesive portion ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Figure 14 of Mi to incorporate the adhesive structure taught by Figures 1 and 13 of Mi for the purpose of implementing an appropriate adhesive force with the heat radiation target by varying the shape and the adhesive area of the adhesive portion ([0034]).
 Regarding claim 5, Ryu and Mi teach the display device according to claim 1, Mi further teaches wherein a front (top, 710a) of the body (body 710a) is positioned parallel to a front surface (top surface, 720) of the first adhesive member (720) so as to be in contact with a rear surface (above top surface of 700) of the display panel ([0003]-[0004]).
Regarding claim 6, Ryu and Mi teach the display device according to claim 1, Mi further teaches wherein the depressed portion (depressed portions 710a) is depressed rearwards from the body (body 710a) so as to define a step (steps defined by 720), and the step (step defined by 720) has a smaller width ([0084]) than any of a width of the depressed portion (depressed portions 710a) and a width of the body (body 710a).
Regarding claim 7, Ryu and Mi teach the display device according to claim 1, Mi further teaches further comprising a second adhesive member (720) disposed between the plate (700) and the frame (bottom of 700; [0003]-[0004]) and coupled both to the plate (700) and to the frame (bottom of 700)(see fig. 14), wherein a rear surface (bottom surface of body 710a) of the body (body 710a) is positioned in front of a rear surface (bottom surface of depressed portions 710a) of the depressed portion (depressed portions 710a), and is coupled to the second adhesive member (720)(see fig. 14).
Regarding claim 8, Ryu and Mi teach the display device according to claim 7, Mi further teaches wherein the rear surface (bottom surface of depressed portions 710a) of the depressed portion (depressed portions 710a) is positioned in front of a rear surface (bottom of 720) of the second adhesive member (720) so as to be spaced apart (see fig. 14) from a front surface of the frame (bottom of 700; [0003]-[0004]).
Regarding claim 9, Ryu and Mi teach the display device according to claim 7, Mi further teaches wherein the rear surface (bottom surface of depressed portions 710a) of the depressed portion (depressed portions 710a) is flush with a rear surface (bottom surface 720) of the second adhesive member (720) so as to be in contact with a front surface of the frame (bottom of 700)(see fig. 14).
Regarding claim 10, Ryu and Mi teach the display device according to claim 1, Mi further teaches further comprising a second adhesive member (720) disposed between the plate (700) and the frame (bottom of 700; [0003]-[0004]) and coupled both to the plate (700) and the frame (bottom of 700; [0003]-[0004]), a rear surface (bottom surface of body 710a) of the body (body 710a) is flush with rear surface (bottom surface of depressed portions 710a) of the depressed portion (depressed portions 710a).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu US20210116958A1 in view of Mi KR20150116622A. in further view of Bae US20150261035A1.
Regarding claim 11, Ryu and Mi teach the display device according to claim 7, Ryu further teaches wherein the plate (inner plate of 20; [0060]) comprises a coupling region ([0082]-[0086]), which is depressed rearwards (see fig. 4) from the body (body of 20), and the plate (20) and the frame (inner place of 20) and coupled to each other at the coupling region ([0082]-[0086]).
However, Ryu does not explicitly disclose that the plate and the frame are welded.
Bae teaches the plate and the frame are welded ([0087]-[0090]) for the purposes of arranging the welded metal plates substantially on the same plane and the thickness of the welded product is not increased ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling region of Ryu to incorporate the welding method as taught by Bae for the purposes of arranging the welded metal plates substantially on the same plane and the thickness of the welded product is not increased ([0088]).
Regarding claim 12, Ryu, Mi, and Bae teach the display device according to claim 11, Bae further comprises wherein the coupling region comprises: a welding portion ([0087]-[0090]), which is formed so as to define a first step with respect to the body by subjecting the plate to a pressing procedure ([0078]) and which is welded to the frame so as to define a conjunction ([0087]-[0090])(see figs 3, 4); and a supporting portion (500), which is formed so as to define a second step with respect to the welding portion ([0087]-[0090]) by subjecting the plate to a pressing procedure ([0078]).
Regarding claim 13, Ryu, Mi, and Bae teach display device according to claim 12, wherein a first gap (see figs. 3, 4) is defined between the welding portion ([0087]-[0090]) and the frame ([0087]-[0090]), and the conjunction (see figs. 3, 4) connects the welding portion ([0087]-[0090]) to the frame in the first gap (see figs. 3, 4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                             

                             
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871